Bryan J. Hughes, Esq. Village Attorney, Malone
You have asked whether the terms of office of the board of trustees and the mayor of a village can be increased from two to three years.
In a previous opinion, we indicated that the standard term of office of the mayor and trustees is two years (Informal Opinion No. 88-46). We also cited provisions of the Village Law which enable the board of trustees, by resolution or local law subject to permissive referendum, to increase the term of office of the mayor and trustees to four years (ibid.; see Village Law, § 3-302 [5] [a]). The Village Law does not however, authorize the increase of the terms of these offices to three years.
The Municipal Home Rule Law implements the constitutional grant of home rule power to local governments and, in our opinion, serves as independent authority for the enactment of a local law increasing the terms of the mayor and trustees to three years (Municipal Home Rule Law, § 10; N Y Const, Art IX, § 2 [c]). Local governments are empowered to enact local laws, consistent with the provisions of the Constitution and general State laws, relating to the terms of office of their officers and employees (Municipal Home Rule Law, § 10 [1] [ii] [a] [1]). In our view, a village may enact a local law under this provision to increase the terms of the mayor and trustees to three years. We note that such a local law is subject to mandatory referendum (id.,
§ 23 [2] [e]).
While the local law may be viewed as inconsistent with section 3-302 (5) (a) of the Village Law, even if this was the case a village would not be barred from enacting the local law. Villages, when acting within the scope of their home rule powers, may amend or supersede provisions of the Village Law (id., § 10 [1] [ii] [e] [3]). As a matter of caution, you may want to state in the local law that you are superseding section 3-302 (5) (a) in accordance with this grant of home rule authority.
We conclude that a village is authorized to enact a local law, subject to a mandatory referendum, increasing the terms of its mayor and board of trustees to three years.